CHERRY, J.
Tbis is a proceeding to review tbe decision of tbe Industrial Commission dismissing and denying a claim for com-pnsation for injuries under tbe Workmen’s Compensation Act (Comp. Laws 1917, §§ 3061-3165). Tbe record of tbe proceedings before tbe Commission, certified to tbis court, shows:
On February 21, 1920, Le Roy C. Ferguson filed an application witb tbe Industrial Commission for compensation on account of injuries caused by accident on December 17, 1919, arising in tbe course of bis employment by Sperry Flour Company at Ogden, Utab. A bearing was bad and compensation denied March 25, 1920. On April 28, 1922, a petition for rehearing was filed, and, on May 8, 1922, was denied. On September 10, 1922, a second petition for rehearing was filed, which tbe Commission granted and on another hearing made an order October 31, 1922, that tbe application be dismissed. Within 30 days from tbe date of tbe last order the plaintiff applied to this court for a writ of review.
After the oral argument tbe plaintiff filed affidavits in this court tending to dispute tbe record of tbe Commission witb respect to tbe order of May 8, 1922, denying tbe petition for *114rehearing. No amendment or correction of the record of the Commission, as certified here pursuant to the writ of review, has been made.
Comp. Laws Utah 1917, § 3148, as amended by chapter 67, Laws Utah 1921, after authorizing proceedings in this court by writ of review to the Industrial Commission, provides:
“No new or additional evidence may be introduced in such court, but the cause shall be heard on the record to the commission as certified to by it.”
This court has frequently held that in certiorari proceedings the record certified up by the tribunal to whom the writ is directed imports absolute verity, and cannot be contradicted or supported by' extrinsic evidence. Higgs v. Burton, 58 Utah, 99, 197 Pac. 728; Beck v. Lewis, 49 Utah, 368, 164 Pac. 480; McMillan v. Durand, 38 Utah, 274, 112 Pac. 807; Griffith v. Justice Court, 35 Utah, 445, 100 Pac. 1064; Quealy v. Sullivan, 42 Utah, 565, 132 Pac. 4; State v. District Court, 36 Utah, 267, 103 Pac. 261.
The affidavits filed in contradiction of the record  cannot be considered, and we are bound by the record as certified by the Commission.
The first petition for rehearing having been denied on May 8, 1922, the jurisdiction of the Industrial Commission ceased. It was then incumbent upon the applicant to apply to this court within 30 days for a writ of review or to abide by the decision. Salt Lake City v. Industrial Commission, 61 Utah 514, 215 Pac. 1047.
The proceedings by the Commission subsequent to May 8, 1922, were without legal. authority, but they did not change .the result previously reached. The decision  of the Commission is therefore affirmed.
WEBER, C. J., and GIDEON and THURMAN, JJ., concur.
FRICK, J., did not participate herein.